DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated January 28th, 2022 (2x) are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 17-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim(s) 17, there are two claims numbered as claim 17, depending on different claims, and one of them has another claim depending on it. This renders things unclear and thus indefinite. It seems that claim 18 is intended to depend on the 2nd claim 17, and there are not other issues, so accordingly, for the purpose of examining the claims currently pending, the first claim 17 will be interpreted to be claim 17, the second claim 17 will be interpreted to be claim 18, the current claim 18 will be interpreted to be claim 19 and depend on claim 18, the current claim 19 will be interpreted to mean claim 20, the current claim 20 will be interpreted to mean claim 21, and the current claim 21 will be interpreted to mean claim 22.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (US 11,385,450 B2).
Regarding claim 1, Kwon teaches an imaging system, comprising:
	a first metalens comprising a first plurality of nanoposts carried by a first substrate (See, e.g., the left lens 421 in Fig. 4A which has nanoposts as shown and described in column 7 lines 5-22. Note here the substrate is considered to be the surface the nanoposts extend from);
	a second metalens comprising a second plurality of nanoposts carried by a second substrate (See, e.g., the middle lens 421 in Fig. 4A which has nanoposts as shown and described in column 7 lines 5-22. Note here the substrate is considered to be the surface the nanoposts extend from); and
	a source of light configured to emit light toward the first metalens and the second metalens (See, e.g., Fig. 1 which shows light emitting from object 101 and being imaged at image plane 130 having passed through the metalenses), 
	wherein the first metalens is transversely offset with respect to the second metalens (See, e.g., Fig. 4A which shows this). 
Regarding claim 10, Kwon teaches the device set forth above and further teaches a microscope configured to image a focal zone of the system (Note this device is a microscope and Fig. 1 shows this); and a photodetector configured to acquire an image of the focal zone (See, e.g., image plane 130 and note that to obtain the images in this prior art there necessarily is a photodetector at the image plane). 
Regarding claim 11, Kwon teaches a method for focusing an achromatic beam of light, comprising:
	transversely offsetting a first metalens and a second metalens (See, e.g., the left and middle lenses 421 in Fig. 4A), wherein the first metalens comprises a plurality of first nanoposts carried by a first substrate, and a second metalens comprises a plurality of second nanoposts carried by a second substrate (See, e.g., Fig. 4A which shows this and note here the first and second substrates correspond to the respective surfaces the nanoposts extend from); 
	illuminating the first metalens and the second metalens with a source of light (See, e.g., Fig. 1 which shows this); and 
	generating a focal area axially away from the first metalens and the second metalens (See, e.g., Fig. 1 which shows this and note that as the device takes images this is necessarily true).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 11,385,450 B2).
Regarding claim 7, Kwon teaches the device set forth above but lacks an explicit disclosure wherein the first nanoposts and the second nanoposts comprise cylindrical shapes.
	However, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, the nanoposts of Kwon have a rectangular shape but it is extremely well known to make posts (either nano or micro or meter sized) cylindrical or rectangular. In the instant case, changing the shape of the nanoposts of Kwon would not significantly impact the function of the device as the posts would still be serving the same function.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kwon to have cylindrical nanoposts, for the purpose of optimizing the optics of the device. 
Regarding claim 21, Kwon teaches the device set forth above but lacks an explicit disclosure wherein the first nanoposts and the second nanoposts have a diameter (d) in a range from 100nm to 300nm and a height (t) in a range from 500nm to 800nm. 
	However, the dimensions of the nanoposts correspond to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the dimensions of the nanoposts directly impact the way light moves through the lens. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the nanoposts to be within the claimed range(s) for the purpose of optimizing the optical properties of the device.
	
Claim(s) 8, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 11,385,450 B2) in view of Li et al. (US 2021/0356754 A1).
Regarding claims 8 and 20, Kwon teaches the device/method set forth above but lacks an explicit disclosure wherein the first nanoposts and the second nanoposts comprise silicon nitride.
	However, in an analogous meta optics field of endeavor Li teaches the use of silicon nitride for nanoposts on a lens (See, e.g., paragraph [0085] which explains this). 
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second nanoposts to comprise silicon nitride, as taught by Li, for the purpose of optimizing the performance of the device. 
Regarding claim 9, Kwon teaches the device set forth above and as modified above further teaches wherein the first nanoposts and the second nanoposts are characterized by characteristic diameters d and characteristic height t that are all at nm scale (See, e.g., Fig. 4A and note that this is necessarily true given the shapes of the nanoposts, and note this device works on a nanometer scale, so this limitation is met). 
	
Allowable Subject Matter
Claims 2-6 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 (interpreted as claim 17 above), 17 (interpreted as claim 18 above), 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art, alone or in combination, fails to teach wherein a first translation stage configured to move the first metalens in a first transverse direction by a first lateral displacement L1; and a second translation stage configured to move the second metalens in a second transverse direction by a second lateral displacement L2, wherein the first direction is opposite from the second direction.
Regarding claim 12, the prior art, alone or in combination, fails to teach wherein after transversely offsetting the first metalens and the second metalens, bringing the first metalens and the second metalens axially in contact.
Regarding claim 13, the prior art, alone or in combination, fails to teach wherein transversely offsetting the first metalens and the second metalens is performed by a first translation stage configured to move the first metalens in a first transverse direction by a first lateral displacement L1, and by a second translation stage configured to move the second metalens in a second transverse direction by a second lateral displacement L2, wherein the first direction is opposite from the second direction.
 Regarding claim 17 (interpreted as claim 18 as explained above), the prior art, alone or in combination, fails to teach the step of numerically deblurring the images. 

Regarding claims 3-6, 14-17, 18, and 19, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

	Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MITCHELL T OESTREICH/Examiner, Art Unit 2872              
                                                                                                                                                                                          /MARIN PICHLER/Primary Examiner, Art Unit 2872